DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites limitations directed to mental processes such as: “determining, from the at least one virtual object according to an object selection instruction, at least one candidate virtual object to which a skill is released to obtain a candidate object set;” –mental process; “obtaining a deviation parameter of each candidate virtual object in the candidate object set, the deviation parameter being relative to a reference object” – mental process; and “selecting, from the candidate object set according to the deviation parameter, at least one target virtual object to which the skill is released” – mental process.  For at least these reasons, the claims recite an abstract idea under Step 2A-prong 1.
This judicial exception is not integrated into a practical application because the additional limitation of “displaying a graphic user interface, the graphic user interface comprising at least one virtual object” amounts to extra-solution activity and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05(g) and (h)). Moreover, the additional limitations recited in claim 10 such as “at least one memory operable to store program code” and “at least one see MPEP 2106.05(f) and (h)).  For at least these reasons, the claims are not found to integrate the claim into a practical application under Step 2A-prong 2. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as “a graphic user interface”, “at least one memory operable to store program code” and “at least one processor operable to read program code and operate as instructed by the program code” recite highly-generalize computer components to perform well-known, routine, and conventional as found in Alice v. CLS which are not sufficient to contribute to an inventive concept.  These components when viewed individually and/or as a collective whole fail to transform the abstract idea into significantly more than the abstract idea.  
Additionally, claims 16-20 recites “a non-volatile computer readable storage medium” which may include transitory and/or non-transitory signals which are directed to non-statutory subject matter.  The Examiner suggests that the Applicant amend the “non-volatile” to “non-transitory” computer readable medium.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seok et al. (US 2016/0129345 A1).
Regarding claim 1, Seok discloses an object selection method, applied to a terminal, comprising:
displaying a graphic user interface, the graphic user interface comprising at least one virtual object (see Seok, Fig. 5(A-B)0049, 0052, wherein the displayed virtual object is a user-controlled character 510);
determining, from the at least one virtual object according to an object selection instruction (see Seok, 0060), at least one candidate virtual object to which a skill is released (see Seok, wherein the candidate object is a target and a skill release is an attack), to obtain a candidate object set (see Seok, 0099-0101, wherein the candidate object set are targets set within the target range);
obtaining a deviation parameter of each candidate virtual object in the candidate object set (see Seok, 0099, wherein a deviation parameter is distance), the deviation parameter being relative to a reference object (see Seok, 0099, wherein the distance is calculated from a reference object (e.g., location of a character)); and 
selecting, from the candidate object set according to the deviation parameter, at least one target virtual object to which the skill is released (see Seok, 0099-0103, wherein the target objects are selected according to the distance from the character). 
Regarding claim 2, Seok discloses the object selection method of claim 1, wherein the candidate object set comprises at least two candidate virtual objects, and the selecting comprises:
obtaining selection weights of the at least two candidate virtual objects according to respective deviation parameters of the at least two candidate virtual objects (see Seok, 0099-0103, wherein the selection weights are the priority order of target objects based on the distance from the character), to obtain a selection weight of each candidate virtual object in the candidate object set (see Seok, 0099-0101, wherein the priority is obtained from the deviation parameter
selecting, from the candidate object set according to the selection weight of each candidate virtual object, the at least one target virtual object to which the skill is released (see Seok, 0101, wherein the selected first object is the closest object, the second is the second closet object, and the third is the farthest object).
Regarding claim 3, Seok discloses the object selection method according to claim 2, wherein the deviation parameter comprises at least one of a deviation angle relative to the reference object and a deviation distance relative to the reference object (see Seok, 0099-0101, wherein the distance of the target object is calculated relative to the character), and the obtaining the selection weights of the at least two candidate virtual objects comprises:
obtaining weight reference parameters of the at least two candidate virtual objects according to the at least one of the deviation angle and the deviation distance (see Seok, 0099-0101, wherein the weight reference parameter is obtained by the deviation distance from the character object); and 
obtaining the selection weights of the at least two candidate virtual objects according to the weight reference parameters of the at least two candidate virtual objects (see Seok, 0099-0101, wherein the selection weights is the obtained priority order ranking targeted virtual objects from nearest to farthest).
Regarding claim 4, Seok discloses the object selection method according to claim 1, wherein the candidate object set comprises one candidate virtual object, and the selecting comprises:
determining whether the deviation parameter of the one candidate virtual object meets a preset condition (see Seok, 0059-0060, wherein the preset condition is a target range that is pre-set based on a type of an equipment item); and
selecting the candidate virtual object as the at least one target virtual object to which the skill is released based on the deviation parameter satisfying the preset condition (see Seok, 0078-0079, 0099-0101, wherein targeted objects are selected based on the distance relative to the player object within the target range).
Regarding claim 10, Seok discloses a terminal (see Seok, Fig. 1, 0044, 0049-0050
at least one memory operable to store program code (see Seok, 0054); and at least one processor operable to read the program code and operate as instructed by the program code (see 0032, 0054, wherein the program code is a computer game), the program code comprising:
displaying code configured to cause at least one of the at least one processor to display a graphic user interface, the graphic user interface comprising at least one virtual object (see Seok, Fig. 5(A-B)0049, 0052, wherein the displayed virtual object is a user-controlled character 510);
determining code configured to cause at least one of the at least one processor to determine, from the at least one virtual object according to an object selection instruction (see Seok, 0060), at least one candidate virtual object to which a skill is released (see Seok, wherein the candidate object is a target and a skill release is an attack), to obtain a candidate object set (see Seok, 0099-0101, wherein the candidate object set are targets set within the target range);
obtaining code configured to cause at least one of the at least one processor to obtain a deviation parameter of each candidate virtual object in the candidate object set (see Seok, 0099, wherein a deviation parameter is distance), the deviation parameter being relative to a reference object (see Seok, 0099, wherein the distance is calculated from a reference object (e.g., location of a character)); and 
selecting code configured to cause at least one processor to select, from the candidate object set according to the deviation parameter, at least one target virtual object to which the skill is released (see Seok, 0099-0103, wherein the target objects are selected according to the distance from the character). 
Regarding claim 11, Seok discloses the terminal according to claim 10, wherein the candidate object set comprises at least two candidate virtual objects, and the selecting code causes the at least one of the at least one processor to perform:
obtaining selection weights of the at least two candidate virtual objects according to respective deviation parameters of the at least two candidate virtual objects (see Seok, 0099-0103, wherein the selection weights are the priority order of target objects based on the distance from the character), to obtain see Seok, 0099-0101, wherein the priority is obtained from the deviation parameter); and 
selecting, from the candidate object set according to the selection weight of each candidate virtual object, the at least one target virtual object to which the skill is released (see Seok, 0101, wherein the selected first object is the closest object, the second is the second closet object, and the third is the farthest object).
Regarding claim 12, Seok discloses the terminal according to claim 11, wherein the deviation parameter comprises at least one of a deviation angle relative to the reference object and a deviation distance relative to the reference object (see Seok, 0099-0101, wherein the distance of the target object is calculated relative to the character), and the obtaining the selection weights of the at least two candidate virtual objects comprises:
obtaining weight reference parameters of the at least two candidate virtual objects according to the at least one of the deviation angle and the deviation distance (see Seok, 0099-0101, wherein the weight reference parameter is obtained by the deviation distance from the character object); and 
obtaining the selection weights of the at least two candidate virtual objects according to the weight reference parameters of the at least two candidate virtual objects (see Seok, 0099-0101, wherein the selection weights is the obtained priority order ranking targeted virtual objects from nearest to farthest).
Regarding claim 13, Seok discloses the terminal according to claim 10, wherein the candidate object set comprises one candidate virtual object, and the selecting code causes at least one of the at least one processor to perform:
determining whether the deviation parameter of the one candidate virtual object meets a preset condition (see Seok, 0059-0060, wherein the preset condition is a target range that is pre-set based on a type of an equipment item); and
selecting the candidate virtual object as the at least one target virtual object to which the skill is released based on the deviation parameter satisfying the preset condition (see Seok, 0078-0079, 0099-0101, wherein targeted objects are selected based on the distance relative to the player object within the target range).
Regarding claim 15, Seok discloses terminal according to claim 10, wherein the graphic user interface further comprises a skill operation area, the skill operation area comprising a skill object, and the determining the candidate virtual object comprises:
triggering generating the object selection instruction based on detection of a skill release trigger operation of the skill object (see Seok, 0081-0083, 0154-0156, 0160-0161, wherein the object selection instruction is generated when objects are in the set target range and the targeted object is attacked based a trigger operation input by a user); and 
determining, from the at least one virtual object according to the object selection instruction, the candidate virtual object to which the skill is released (see Seok, 0099-0101, 0154-0156, 0160-0161, wherein the targeted object is attacked using the equipment item set according to the priority order of targeted object).
Regarding claim 16, Seok discloses a non-volatile computer readable storage medium, storing computer readable instructions executable by at least one processor to perform (see Seok, 0054, 0167):
displaying a graphic user interface, the graphic user interface comprising at least one virtual object (see Seok, Fig. 5(A-B)0049, 0052, wherein the displayed virtual object is a user-controlled character 510);
determining, from the at least one virtual object according to an object selection instruction (see Seok, 0060), at least one candidate virtual object to which a skill is released (see Seok, wherein the candidate object is a target and a skill release is an attack), to obtain a candidate object set (see Seok, 0099-0101, wherein the candidate object set are targets set within the target range);
obtaining a deviation parameter of each candidate virtual object in the candidate object set (see Seok, 0099, wherein a deviation parameter is distance), the deviation parameter being relative to a see Seok, 0099, wherein the distance is calculated from a reference object (e.g., location of a character)); and 
selecting, from the candidate object set according to the deviation parameter, at least one target virtual object to which the skill is released (see Seok, 0099-0103, wherein the target objects are selected according to the distance from the character). 
Regarding claim 17, Seok discloses the storage medium according to claim 16, wherein the candidate object set comprises at least two candidate virtual objects, and the computer readable isntructions further cause the at least one processor to perform:
obtaining selection weights of the at least two candidate virtual objects according to respective deviation parameters of the at least two candidate virtual objects (see Seok, 0099-0103, wherein the selection weights are the priority order of target objects based on the distance from the character), to obtain a selection weight of each candidate virtual object in the candidate object set (see Seok, 0099-0101, wherein the priority is obtained from the deviation parameter); and 
selecting, from the candidate object set according to the selection weight of each candidate virtual object, the at least one target virtual object to which the skill is released (see Seok, 0101, wherein the selected first object is the closest object, the second is the second closet object, and the third is the farthest object).
Regarding claim 18, Seok discloses the storage medium according to claim 17, wherein the deviation parameter comprises at least one of a deviation angle relative to the reference object and a deviation distance relative to the reference object (see Seok, 0099-0101, wherein the distance of the target object is calculated relative to the character), and the obtaining the selection weights of the at least two candidate virtual objects comprises:
obtaining weight reference parameters of the at least two candidate virtual objects according to the at least one of the deviation angle and the deviation distance (see Seok, 0099-0101, wherein the weight reference parameter is obtained by the deviation distance from the character object
obtaining the selection weights of the at least two candidate virtual objects according to the weight reference parameters of the at least two candidate virtual objects (see Seok, 0099-0101, wherein the selection weights is the obtained priority order ranking targeted virtual objects from nearest to farthest).
Regarding claim 19, Seok discloses the storage medium according to claim 16, wherein the candidate object set comprises one candidate virtual object, and the selecting comprises:
determining whether the deviation parameter of the one candidate virtual object meets a preset condition (see Seok, 0059-0060, wherein the preset condition is a target range that is pre-set based on a type of an equipment item); and
selecting the candidate virtual object as the at least one target virtual object to which the skill is released based on the deviation parameter satisfying the preset condition (see Seok, 0078-0079, 0099-0101, wherein targeted objects are selected based on the distance relative to the player object within the target range).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 5, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al. as applied to independent claims 1, 10, and 16 above in view of Miyamoto et al. (US 2007/0270215 A1).
Regarding claims 5, 14, and 20, Seok discloses the claimed embodiments as recited in Claims 1, 10, and 16.  Seok further discloses obtaining a field of view according to the object selection instruction (see Seok, Fig. 5A-B, 0063-0067, wherein the target range is a field of view according to the object selection instruction), to render a scene in the graphic user interface (see Fig. 5(A-B), 0063-0067; and determining the candidate virtual object comprises: triggering generating the object selection instruction based on detection of a skill release trigger operation of the skill object (see Seok, 0081-0083, 0154-0156, 0160-0161, wherein the object selection instruction is generated when objects are in the set target range and the targeted object is attacked based on the input by a user); and determining, from the at least one virtual object according to the object selection instruction, the candidate virtual object to which the skill is released (see Seok, 0154-0156, 0160-0161, wherein the targeted object is attacked using the equipment item set to a character).  However, Seok does not explicitly teach a camera component according to the object selection instruction, wherein the camera component to render a scene in the graphic user interface.
Miyamoto teach a virtual environment wherein determining the at least one candidate virtual object comprises: obtaining a field of view of a camera component according to the object selection instruction (see Miyamoto, 0081-0087, wherein the virtual camera is positioned to a field of view to keep the character and the targeted marker in the field of view, the camera component being configured to render a scene in the graphic user interface (see Miyamoto, 0081-0087, wherein the rendered scene of the virtual camera is a survey of the 3D scene as if the camera is looking over the right shoulder of animated character).  One would see Miyamoto, 0017-0020).  Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to include a camera component according to the object selection instruction, wherein the camera component is to render a scene in the graphic user interface. 
Claims 6-7, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al. as applied to claims 1 and 10 above in view of Woodard et al. (US 8,210,943 B1).
Regarding claims 6 and 15, Seok discloses the object selection and terminal according to claims 1 and 10.  Seok further disclose wherein the graphic user interface further comprises the determining the candidate virtual object comprises:
triggering generating the object selection instruction based on detection of a skill release trigger operation of the skill object (see Seok, 0081-0083, 0154-0156, 0160-0161, wherein the object selection instruction is generated when objects are in the set target range and the targeted object is attacked based a trigger operation input by a user); and 
determining, from the at least one virtual object according to the object selection instruction, the candidate virtual object to which the skill is released (see Seok, 0099-0101, 0154-0156, 0160-0161, wherein the targeted object is attacked using the equipment item set according to the priority order of targeted object).  Although, Seok discloses a skill (e.g., an equipment item set to the user) may be a long range attack such as a bow or a short range attack such as a sword, it is silent as to a skill operation area, the skill operation area comprising a skill object.
Woodard teach a targeting interface in a virtual environment of a game.  Specifically, Woodard teach a user interface which includes a skill operation area, the skill operation area comprising a skill object (see Woodard, Fig. 6, col. 10: ln 6-13, wherein the user interface of the game environment comprises a weapons indicator 610 to reflect the type of weapon used).  One would have been motivated to incorporate the teachings of Woodard to use known techniques with similar devices to yield the predictable result to indicate the type of weapon that is available for attack (see Woodard, col. 10: ln 9-13).  Therefore it would have been obvious to one of ordinary skill in art at the time of filing the instant application to further comprise a skill operation area, the skill operation area comprising a skill object. 
Regarding claim 7, Seok discloses the object selection method according to claim 6, wherein the triggering the generating the object selection instruction comprises: 
displaying a skill release auxiliary control object at a preset location on the graphic user interface based on detection of the skill release trigger operation (see Seok, 0082-0087, wherein the skill release auxiliary control object is an indicator which shows that the object has been targeted and in the target range); and 
controlling, according to an operation on the skill release auxiliary control object, a skill release location of the skill object to be adjusted in the graphic user interface and triggering the object selection instruction (see Seok, 0082-0088, wherein the target (e.g., shape 720) and is adjusted as the character moves and within the target range).
Regarding claim 9, Seok disclose the object selection method according to claim 1, and the determining the candidate virtual object further comprises: 
automatically triggering generating the object selection instruction in a predetermined release mode (see Seok, 0084-0085, 0095, wherein the terminal automatically selects targets and a predetermined release mode is the placement of shapes to indicate the targeted object); and
determining, from the at least one virtual object according to the object selection instruction, the candidate virtual object to which the skill is released (see Seok, 0099-0101, wherein the skill release is the attack by the item prioritized by the distance from the character).  Although, Seok discloses a skill (e.g., an 
Woodard teach a targeting interface in a virtual environment of a game.  Specifically, Woodard teach a user interface which includes a skill operation area, the skill operation area comprising a skill object (see Woodard, Fig. 6, col. 10: ln 6-13, wherein the user interface of the game environment comprises a weapons indicator 610 to reflect the type of weapon used).  One would have been motivated to incorporate the teachings of Woodard to use known techniques with similar devices to yield the predictable result to indicate the type of weapon that is available for attack (see Woodard, col. 10: ln 9-13).  Therefore it would have been obvious to one of ordinary skill in art at the time of filing the instant application to further comprise a skill operation area, the skill operation area comprising a skill object. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715